DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, regarding the 112B rejections of claim 7 and 9 have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant's arguments regarding the 112B rejection have been fully considered but they are not persuasive. As discussed in the rejection below, the use of the term “non-positive manner” to describe the way in which the energy storage device is held in the flexible receiver is both confusing and self-contradictory ([0013] “It is furthermore proposed that the energy storage unit be accommodated in a non-positive manner in the receiver. Advantageously, this allows the energy storage unit to be accommodated securely”).  First, as there is no definition of non-positive manner in either the claims or the specification, there is no known reason why this should cause the unit to be accommodated securely.  Second, without a more succinct definition, this statement goes against basic usage of the underlying language, as a non-positive manner to hold something would imply a lack of secureness in its connection.  Simply put, the use of the term is not defined in the specification, and the common meaning of the term implies the opposite of what is being claimed.  However, in the remarks filed 11/14/2022, the Applicant finally provides a working definition of the term “non-positive connection”; “As noted in the '717 Patent, a "non-positive connection" uses friction to provide a connection. ('717 Patent at column 1 lines 63-67). In contrast, a "positive connection" is a connection which does not depend solely upon friction. By way of example, U.S. Patent No. 5,324,134, which issued 28 June 1994, describes a "positive connection" which is formed by a "sleeve 20 which engages in the region of the undercut 14, filling the valve body section." ('134 Patent at column 3 lines 9-12 and FIG. 1). A "positive" connection is thus known to be a connection which does not depend upon friction, such as a mechanical connection. Therefore, it is possible for a single connection to provide both a positive (mechanical) and a non-positive (friction) connection”.  In the interest of compact prosecution, the Examiner will heretofore define a non-positive connection as a frictional connection.
Applicant’s arguments with respect to the prior 103 rejections have been fully considered but they are not persuasive.  Applicant argues that the cited elastic members 40 and/or 46 do not “receive an energy storage unit of the energy unit as required by claim 1”.  The Applicant argues that the elastic member 40 is part of the  “electronics housing”, and yet the same citation used by the Applicant to make this assertion actually identifies this part as being between 22 and 25 (“As discussed at paragraph 107 of Tamura, the "second housing 22 is thus attached to and supported by the first housing 21 through the elastic member 40."”).  It is further argued that  because item 40 is technically above the bottom most connection to the battery pack, and is therefore space apart from it, it therefore does not receive the energy storage unit.  The Examiner disagrees.  As seen in Figure 6c, the combination of the battery pack and the second housing form a single unitary component.  This component can then be attached to the rest of the device via the elastic member 40, thereby meeting the claim limitation (Abstract - Provided is an electric device capable of suppressing vibration of a battery pack. Included are: a first housing 21 accommodating a load portion that consumes electric power; a second housing 22 having one end portion connected to the first housing 21 and another end portion to which a battery pack 9 is connectable; and an elastic member 40 interposed between the first housing and the second housing”).  The same reasoning applies to the elastic member 46, as it sits betwixt the first housing and the second housing (the second housing makes up the energy storage unit).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim limitation “the energy storage unit is held in a non-positive manner in the flexible receiver” renders the claim indefinite, as it is unclear what the term “a non-positive manner” means, or how a unit can be accommodated in “a non-positive manner”.  Utilizing the Applicant’s Specification (the PG-PUB, as the current application file does not provide the original Specification (it does however include the specification amendment)), the Examiner was unable to locate a significant amount of data regarding this subject.  Paragraph [0013] however discusses this feature in the most basic of terms, indicating that accommodating the energy storage unit in a nonpositive manner allows the unit to be accommodated “securely” -  

[0013] “It is furthermore proposed that the energy storage unit be accommodated in a non-positive manner in the receiver. Advantageously, this allows the energy storage unit to be accommodated securely”.  

The Examiner further notes that subsequent uses of the term nearly always combine a “non-positive” connection and a “positive” connection – 

[0027], “The … module … is connected in a non-positive and positive manner to the electronics housing 56. … The latching arms 66 are connected in a non-positive and positive manner to corresponding connection elements 68 on the electronics module housing 62.”.  

As such, in the interest of compact prosecution, the Examiner will interpret the limitation  “the energy storage unit is accommodated in a non-positive manner in the flexible receiver” to mean the use of a friction-based system  of connection, as discussed in the response to arguments section above. “By way of example, U.S. Patent No. 5,324,134, which issued 28 June 1994, describes a "positive connection" which is formed by a "sleeve 20 which engages in the region of the undercut 14, filling the valve body section." ('134 Patent at column 3 lines 9-12 and FIG. 1). A "positive" connection is thus known to be a connection which does not depend upon friction, such as a mechanical connection. Therefore, it is possible for a single connection to provide both a positive (mechanical) and a non-positive (friction) connection”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura, (US 2020/0215679) in view of Burch, (US 2014/0240125).

Regarding claim 1, Tamura discloses:  A power tool (Figure 1, impact wrench 1), in particular a hand-held power tool, comprising:

a housing (Figure 1, tool housing 2), and 

an electronics module (Figure 1, shown as control portion 8 in a first embodiment, alternative embodiment shown in Figure 8 as control portion 107) accommodated in an electronics housing (Figure 1, shown as second housing 22 in a first embodiment, alternative embodiment shown in Figure 8 as second housing 122) coupled to the housing of the power tool, the electronics module including a position-determining unit ([0095] “The control portion 8 is electrically connected, through a ribbon cable 11, to a circuit board 7 positioned rearward of the motor 3 and on which a sensor is surface-mounted” – more detail of this sensor is discussed in regards to the 2nd embodiment.  The Examiner has thoroughly investigated the differences betwixt the first and second embodiment, and has determined that, in regards to the currently discussed feature (i.e. the controller and sensor), one skilled in the art would recognize these particular features as being art recognized equivalents and containing interchangeable features, structures, and functions. ---  [0134], “a magnetic sensor (not illustrated) configured to detect a rotational position of the rotor 132 are surface mounted. “) 

communications unit ([0095] “The control portion 8 is electrically connected, through a ribbon cable 11, to a circuit board 7 positioned rearward of the motor 3 and on which a sensor is surface-mounted. The control portion 8 is also electrically connected to the terminal portion 29 positioned in the circuit board accommodating portion 25. The control portion 8 is configured to control a rotation speed of the motor 3 in accordance with signals from the sensor, i.e., in accordance with an amount of electric energy to be supplied to the motor 3 in response to an operational amount of the trigger 27.).       

Tamura does not explicitly disclose: the electronics module including a position-determining unit configured to provide a geographical position of the power tool and a wireless communications unit;

an at least partially independent energy unit via which the electronics module is supplied with energy independently of an energy supply of the power tool;

wherein the electronics housing includes a flexible receiver configured to receive an energy storage unit of the energy unit.

Burch teaches: the electronics module (Fig. 2, tracking unit 150) including a position-determining unit  (Fig. 2, GPS Unit 215) configured to provide a geographical position of the power tool and a wireless communications unit  (Fig. 2, WLAN Unit 210);

an at least partially independent energy unit  (Fig. 2, Energy Storage Device 230) via which the electronics module is supplied with energy independently of an energy supply of the power tool ([0046], “Although the tracking unit 150 is generally powered by the battery 160, in some instances, an additional energy storage device 230 is included. The additional energy storage device 230 enables the tracking unit 150 to operate even when the battery 160 is not inserted into the tool 105. That is, if the battery 160 is not present in the tool 105, or if the battery 160 is below a low power threshold, the tracking unit 150 may operate based on power from the additional energy storage device 230.”).

the electronics housing (Figures 1 and 5, shown as  second housing 22 in a first embodiment, alternative embodiment shown in Figure 8 as second housing 122) includes a flexible receiver (Figures 3-7c include the flexible receiver 40, connecting housing halves 22l and 22r –Explicit discussion of the use of receivers 40 halves 22l and 22r can be found in paragraphs [0100-[0110]) configured to receive  (paragraphs [0097-0111] discusses in explicit detail the connection between the second housing 22 and the first housing 21, via the elastic member 40, second elastic member 46, and numerous other attachment features like ribs 34 and inner peripheral surface 22A.) an energy storage unit ([0099] “As illustrated in FIGS. 5 and 6(c), the battery pack 9 includes…a plurality of battery cells”)  of the energy unit (Fig. 5, battery pack 9).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tamura with the inclusion of a Burch type tracking and tagging device, powered by an independent power supply, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of such a modification is clearly stated in the Burch disclosure while discussing the purpose of the device and method of the invention – regarding the independent energy supply, paragraph [0046] succinctly describes the benefit.  Regarding the tracking and tagging feature, paragraph [0007] states “Embodiments of the invention enable a tool tracking system to aid with inventory management and to help minimize, prevent, and recover misplaced or stolen tools throughout the job site”.
                                                
Regarding claim 2, Tamura further discloses: the electronics module further comprising at least one of an acceleration sensor and a rotation-rate sensor ([0134], “a magnetic sensor (not illustrated) configured to detect a rotational position of the rotor 132”).  

Regarding claim 3, Tamura further discloses: the electronics module further comprising: a monitoring unit configured to monitor the power tool ([0095] “In the control portion 8, a circuit board 10”). 

Regarding claim 4, Tamura further discloses: the power tool is configured to be at least one of switched off and blocked ([0095] discusses the use of the control portion 8 for controlling the rotation of the motor, which includes switching the motor off) by an external device via the electronics module  (The Burch reference discloses the use of a Lock-out and limp mode in order to deactivate the tool when certain circumstances occur – Abstract – “A wireless tethering system and method is also disclosed whereby an ISM battery places a power tool in a lock-out or limp mode after the ISM battery remains outside of ISM communications for a prolonged period of time.”).

Regarding claim 5, Tamura further discloses: the electronics housing (Figure 1, shown as second housing 22 in a first embodiment, alternative embodiment shown in Figure 8 as second housing 122) is composed, at least partially, of a plastic ([0083] “The housing 2 is made from resin, and constitutes an outer shell of the impact wrench 1. The housing 2 includes: … a second housing 22 connected to the first housing 21.”).

Regarding claim 6, Tamura further discloses: the electronics housing (Figure 1, shown as second housing 22 in a first embodiment, alternative embodiment shown in Figure 8 as second housing 122) is coupled to the housing  (paragraphs [0097-0111] discusses in explicit detail the connection between the second housing 22 and the first housing 21, via the elastic member 40, second elastic member 46, and numerous other attachment features like ribs 34 and inner peripheral surface 22A.  Additional features can be found in the cited paragraphs) of the power tool via a vibration damping unit (Fig. 3, elastic member 40 and Fig. 6b, second elastic member 46)(“ [0007] With the structure described above, since the second housing is connected to the first housing through the elastic member, vibration generated in the load portion due to power consumption is absorbed by the elastic member to restrain transmission of vibration to the second housing. Further, even if the second housing is urged to be separated from the first housing due to displacement of the second housing relative to the first housing by the vibration, such movement is prevented by the first and second restricting portions. Hence, disconnection of the second housing from the first housing can be avoided. “).


Regarding claim 8, Tamura further discloses: the energy storage unit ([0099] “… a plurality of battery cells”) is held in a non-positive manner (please see the 112B rejection above for the analysis and application of this term “non-positive manner”.  Based upon the Applicant’s application of this term in the specification paragraph [0013], so long as the energy storage unit is accommodated securely in the receiver, it too can be said that the unit is accommodated in a non-positive manner as required by the claim.  Figures 4A-7C show the battery pack securely connected to the flexible receiver) in the flexible receiver (Figures 3-7c include the flexible receiver 40 – furthermore, as an alternative, yet equally viable option is second elastic member 46.  Explicit discussion of the use of both flexible receivers 40 and 46 can be found in paragraphs [0100-0110]). 

Regarding claim 9, Tamura further discloses:  a force is applied to the flexible receiver (Figures 3-7c include the flexible receiver 40, connecting housing halves 22l and 22r –Explicit discussion of the use of receivers 40 halves 22l and 22r can be found in paragraphs [0100-[0110]) by means of a securing unit ([0107], “the right and left second housings 22R and 22L are fixed to each other by a screw 33.”). 


Regarding claim 10, Tamura further discloses:  the securing unit ([0107], “the right and left second housings 22R and 22L are fixed to each other by a screw 33.”) is configured such that the securing unit acts crosswise, in relation to a work axis of the power tool (as seen in Figure 2, the axis of the screw 33 is into/out of the page, while the work axis of the tool is left/right.  A such, it is clear that the axis of 33 is crosswise to the work axis of the tool). 


Regarding claim 11, Tamura further discloses: the securing unit is configured such that the securing unit acts substantially perpendicularly in relation to the work axis of the power tool (as seen in Figure 2, the axis of the screw 33 is into/out of the page, while the work axis of the tool is left/right.  A such, it is clear that the axis of 33 is perpendicular to the work axis of the tool).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731